FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YANG CHEN,                                       No. 11-71405

               Petitioner,                       Agency No. A095-024-129

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Yang Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Chen’s
request for oral argument.
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Chen contends the police persecuted him based on an actual and/or imputed

political opinion. Substantial evidence supports the agency’s finding that Chen

failed to show a protected ground was at least one central reason for the harm he

suffered or fears suffering upon return. See Parussimova v. Mukasey, 555 F.3d

734, 740 (9th Cir. 2009) (the REAL ID Act “requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”); cf. Hu v.

Holder, 652 F.3d 1011, 1018-19 (9th Cir. 2011) (IJ’s conclusion not supported by

substantial evidence where police accused petitioner of acting against the

government and Communist party). We reject Chen’s contention that the BIA

failed to consider whether he was harmed on account of his actual political

opinion. Accordingly, Chen’s claim for asylum fails.

      Because Chen failed to meet the lower burden of proof for asylum, his claim

for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                    11-71405